DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.


Claim Objections
Claims 6-7, 20 are objected to because of the following informalities:  
-- the first set …and second set -- should recite -- the first set…and the second set -- in claim 6 line 1.
-- the producer and consumer threads -- should recite -- the producer and the consumer threads in claim 7 lines 1, 3. 
-- the apparatus of claim 19 -- should be -- the GPU of claim 19 -- in claim 20.
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or “step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim 

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an office action.

Claims 1-2, 14-15 are presumed to invoke 35 U.S.C. 112(f) because of the following:
	 - Claims 1 and 14 recites “barrier synchronization hardware to assign”
- Claims 2 and 15 recites “message gateway to facilitate communication”

Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1 and 14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the there are no corresponding structure described in the specification for the barrier synchronization hardware.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim 1

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following terms lack proper antecedent basis:
-- the first gateway counter -- in claim 5 line 1.
-- the second gateway counter -- in claim 5 line 1.
-- the apparatus of -- in claim 20 line 1.

The following claim language is not clearly understood:

Claim 1 line 4 recites “barrier synchronization hardware” without clearly reciting what is being referred by the barrier synchronization hardware or what constitutes the barrier synchronization hardware i.e. if the barrier synchronization is implemented on a hardware or barriers synchronization itself is a hardware. For the purpose of examination, Examiner has interpreted the barrier synchronization hardware as a hardware construct and not software using the hardware.
Claim 3 lines 2, 4 recites “message gateway”. It is unclear if the same message gateway is used for two different barriers or each barrier has its own respective message gateway.
Claim 5 lines 1-3 recites “first/second gateway counter”, while claim 3 recites “first/second counter”. It is unclear if these counters are called gateway counter or just counter. For the purpose of examination, Examiner has interpreted theses are same first/second counters. 

Claim 8 line 1, 3 recites “barrier is closed”. It is unclear what is being referred by “closing” of barrier i.e. if the barrier is turned off/suspended/ reset and if when and if the barrier was “open”.

Claims 9 and 14 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 9-13 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	Claims 1-20: Yes 
Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “assigning a first named barrier to a first set of the plurality of execution threads in the thread workgroup; assigning a second named barrier to a second set of the plurality of execution threads in the thread workgroup” (abstract idea: observe/judge/evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1: method, thread barrier synchronization, dispatching a thread workgroup including a plurality of execution threads to a plurality of processing resources; synchronizing execution of the first set of execution threads via the first named barrier; synchronizing execution of the second set of execution threads via the second named barrier (generic computing component/method tied to technological environments without any improvement in the technology/technical field).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)

First, claims 9-13 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 9 is directed to “synchronizing execution of group of threads by assigning different group of threads to different named barriers” at a high level of generality”. The claim elements of “assigning first/second set of threads in a workgroup to respective first/second named barrier”, as drafted, is a method, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, assigning set of threads to first named barrier involves observation and only requires determining which process/thread should be allocated to which barrier based on the identity of the barrier which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 9 only recites additional claim elements of “method” i.e. generic computing method, “thread barrier synchronization” i.e. known computing method and not an improvement, “dispatching a thread workgroup including a plurality of execution threads to a plurality of processing resources” i.e. insignificant pre-solution activity; “synchronizing execution of the first set of execution threads via the first named barrier” i.e. known computing method and not an improvement; “synchronizing execution of the second set of execution threads via the second named barrier” i.e. known computing method and not an improvement”. These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, dispatching threads of thread workgroup to the plurality of processing resource are generic computing method routinely performed in the data processing systems as recognized by one of ordinary skills in the art. Similarly, synchronization of threads although not generic but is routinely performed in the computing field and doesn’t provide improvement in the functioning of the computer. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment. For example, dispatching thread to processing resource and synchronizing execution threads are well-known, routine and conventional (specification: Background, IDS filed in the instant application, references cited in PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Dependent claims 10-13 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 91-3 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm et al. (US Pub. No. 2014/0282566A1, hereafter Lindholm) in view of Champseix et al. (US Pub. No. 2015/0339173 A1, hereafter Champseix).


As per claim 1, Lindholm teaches the invention substantially as claimed including an apparatus to facilitate thread barrier synchronization ([0002] execution, multiple threads, synchronize [0018] scheduling, execution, threads, barrier, barrier instruction [0039] fig. 3B, execution, synchronized, threads), comprising: 
a plurality of processing resources to execute a plurality of execution threads included in a thread workgroup ([0041] fig 3B, GPC 208, number M of SM 310, process one or more thread groups); and 
barrier synchronization ([0002] barrier, instruction, synchronize, multi-threaded processing unit) to assign a first named barrier ([0061] fig. 4 each CTA can use eight different barriers, unique barrier identifier [0064] fig 4 [0077] assign, each sub-groups, different barrier identifier ) to a first set of the plurality of execution threads in the thread workgroup ([0042] thread group, one or more threads, concurrently executing, one thread of the group being assigned to a different processing engine with SM310, each SM 310 can support up to G thread groups [0043] collection of thread groups, CTA, each CTA , number of warps, executing in the same SM310), assign a second named barrier ([0061] fig. 4each CTA can use eight different barriers, unique barrier identifier [0064] fig 4 [0077] assign, each sub-groups, different barrier identifier) to a second set of the plurality of execution threads in the thread workgroup ([0042] thread group, one or more threads, concurrently executing, one thread of the group being assigned to a different processing engine with SM310, each SM 310 can support up to G thread groups [0043] collection of thread groups, CTA, each CTA , number of warps, executing in the same SM310), synchronize execution of the first set of execution threads via the first named barrier ([0074]-[0076] barrier to synchronize execution of participating threads [0061] fig. 4each CTA can use eight different barriers, unique barrier identifier [0064] fig 4) and synchronize execution of the second set of execution threads via the second named barrier ([0074]-[0076] barrier to synchronize execution of participating threads  [0061] fig. 4each CTA can use eight different barriers, unique barrier identifier [0064] fig 4).  

	Lindholm doesn’t specifically teach barrier synchronization hardware.

	Champseix, however, teaches hardware synchronization barrier ([0020] fig 2 hardware synchronization barrier [0049] fig 5 multiple synchronization barriers 50 comprising registers).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous (Lindholm [0001] Champseix [0001]) prior art of Lindholm with the teachings of Champseix of multiple hardware synchronization barrier to improve efficiency (Lindholm [0002] [0003] Champseix [0026] [0027]) and allow multiple barrier synchronization hardware to the method of Lindholm as in the instant invention.


As per claim 2, Champseix teaches further comprising a message gateway to facilitate communication between the plurality of execution threads ([0048] fig 5 transmission, content, cores, tri-state gates 58 [0018] core allocated to the thread).  

As per claim 3, Lindholm teaches wherein each of the first set of execution threads signals to the first named barrier ([0061] fig. 4 each CTA can use eight different barriers, unique barrier identifier [0064] fig 4 [0077] assign, each sub-groups, different barrier identifier ([0042] thread group, one or more threads, concurrently executing, one thread of the group being assigned to a different processing engine with SM310, each SM 310 can support up to G thread groups [0043] collection of thread groups, CTA, each CTA , number of warps, executing in the same SM310 [103] thread, reaches, barrier 565 [0115] fig 6 636) and each of the second set of execution threads signals to the second named barrier ([0061] fig. 4each CTA can use eight different barriers, unique barrier identifier [0064] fig 4 [0077] assign, each sub-groups, different barrier identifier [0042] thread group, one or more threads, concurrently executing, one thread of the group being assigned to a different processing engine with SM310, each SM 310 can support up to G thread groups [0043] collection of thread groups, CTA, each CTA , number of warps, executing in the same SM310 [103] thread, reaches, barrier 565 [0115] fig 6 636).  
Champseix teaches remaining claim elements of first set transmit signal to first barrier via the message gateway ([0019] cores, exchange, information,  through message [0019] thread, reached synchronization point, message sent to the synchronization mailbox [0048] fig 5 58 20 54 barrier, participant register, transmission, content, register, cores, through tri-state gates) and second set transmit signal to second barrier via the message gateway ([0019] cores, exchange, information,  through message [0019] thread, reached synchronization point, message sent to the synchronization mailbox [0048] fig 5 58 20 54 barrier, participant register, transmission, content, register, cores, through tri-state gates).


As per claim 5, Lindholm teaches wherein the first gateway counter is incremented upon receiving a signal from one of the first set of execution threads and the second gateway counter is incremented upon receiving a signal from one of the second set of execution threads ([0061] counter, appended to barrier identifier, incrementing counter, unique barrier identifiers [103] thread, reaches, barrier 565 [0115] fig 6 636).  

As per claim 6, Lindholm teaches wherein the first set of execution threads and second set of execution threads each comprise producer threads and consumer threads ([0042] thread group, one or more threads, concurrently executing, one thread of the group being assigned to a different processing engine with SM310, each SM 310 can support up to G thread groups [0043] collection of thread groups, CTA, each CTA , number of warps, executing in the same SM310 [0050] thread, read/update data [0058] read from or write to any location [0049] CTA, read from/write to, thread, produce/write).  

As per claim 7, Lindholm teaches wherein the producer threads and consumer threads in the first set of execution threads share a first buffer ([0058] CTA, shared memory, accessible, thread, CTA, read from/write to any location in shared memory, shared space, map, onto a per-CTA region of off-chip memory, shared register [0043] collection of thread groups, CTA, each CTA , number of warps, executing in the same SM310 [0050] thread, read/update data [0058] read from or write to any location [0049] CTA, read from/write to, thread, produce/write) and the producer threads and consumer threads in the second set of execution threads share a second buffer ([0058] CTA, shared memory, accessible, thread, CTA, read from/write to any location in shared memory, shared space, map, onto a per-CTA region of off-chip memory, shared register 0043] collection of thread groups, CTA, each CTA , number of warps, executing in the same SM310 [0050] thread, read/update data [0058] read from or write to any location [0049] CTA, read from/write to, thread, produce/write).  

As per claim 8, Lindholm teaches wherein the first named barrier is closed upon completion of execution of the first set of execution threads ([0068] barrier, changes state, idle , execution of barrier is done [0076] last participating thread reaches the bottom barrier, execution of the barrier is complete, state, idle [0086] last threads, particular sub-group, reaches, barrier, state, barrier identifier, idle) and the second named barrier is closed upon completion of execution of the second set of execution threads ([0068] barrier, changes state, idle , execution of barrier is done [0076] last participating thread reaches the bottom barrier, execution of the barrier is complete, state, idle [0086] last threads, particular sub-group, reaches, barrier, state, barrier identifier, idle).  

Claim 9 recites a method for limitation similar to those of claim 1. Therefore, it is rejected for the same rationales.

Claim 10 recites the method of claim 9 for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 11 recites the method of claim 9 for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 13 recites the method of claim 9 for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.

Claim 14 recites a graphics processing unit (GPU) comprising a plurality of slices (Lindholm: Fig 3B GPC 208 SM 310), each having a plurality of sub-slices (Lindholm: [0041] each SM includes identical set of function execution units), including: a plurality of processing resources to execute a plurality of execution threads (Lindholm: [0042] collection, concurrently executing threads, across parallel processing engines within SM) for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
 
Claim 15 recites the GPU of claim 14 with limitations similar to those of claim 2. Therefore, it is rejected for the same rationales.
Claim 16 recites the GPU of claim 14 with limitations similar to those of claim 3. Therefore, it is rejected for the same rationales.
Claim 18 recites the GPU of claim 14 with limitations similar to those of claim 5. Therefore, it is rejected for the same rationales.
Claim 19 recites the GPU of claim 14 with limitations similar to those of claim 6. Therefore, it is rejected for the same rationales.
Claim 20 recites the GPU of claim 14 with limitations similar to those of claim 7. Therefore, it is rejected for the same rationales.


Claims 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm in view of Champseix, as applied to above claims, and further in view of Williamson (US Pub. No. 2009/0157817 A1).

As per claim 4, Lindholm teaches wherein the message gateway: 
a first counter associated with the first named barrier ([0061] counter, appended to barrier identifier); and 
a second counter associated with the second named barrier ([0061] counter, appended to barrier identifier).  
Champseix teaches remaining claim elements of message gateway ([0019] cores, exchange, information,  through message [0019] thread, reached synchronization point, message sent to the synchronization mailbox [0048] fig 5 58 20 54 barrier, participant register, transmission, content, register, cores, through tri-state gates).
Lindholm and Champseix, in combination, do not specifically teach message gateway comprises counter.
Williamson, however, teaches message gateway comprises counter (fig 1 event driven instant message gateway 105 event object pool 115 fig. 2 object pool 210 index counter 225 230).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous (Lindholm [0001] Champseix [0001]) prior art of Lindholm and Champseix with the teachings of Williamson of gateway comprising counters to improve efficiency (Lindholm [0002] [0003] Champseix [0026] [0027]) and allow message gateway comprising counters to the method of Lindholm and Champseix as in the instant invention.
Claim 12 recites the method of claim 9 for limitations similar to those of claims 4 and 5. Therefore, it is rejected for the same rational.

Claim 17 recites the GPU of claim 14 with limitations similar to those of claim 4. Therefore, it is rejected for the same rationales.



Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhary; Piyush et al. (US 20080077921 A1) teaches effective use of a hardware barrier synchronization register for protocol synchronization.
Chennakeshu et al. (US 2018/0031604 A1) teaches determining an open/close status of a barrier.
GIROUX; Olivier et al. (US 20210124627 A1) teaches high performance synchronization mechanisms for coordinating operations on a computer system.
HOWES; Lee W. et al. (US 20130117750 A1) teaches method and system for workitem synchronization.
ITOU; Shigeki (US 20160077890 A1) teaches information processing device and barrier synchronization method.
Jones; Stephen (US 20140075160 A1) teaches system and method for synchronizing threads in a divergent region of code.
Nickolls; John R. et al. (US 7,788,468 B1) teaches synchronization of threads in a cooperative thread array.
Rao; Jayanth N. et al.	(US 20150187040 A1) teaches scheduling and dispatch of gpgpu workloads.
Solinas et al. (US 2011/0252264 A1) teaches physical manager of synchronization barrier between multiple processes.
Takayama; Koichi et al. (US 20060212868 A1) teaches Synchronization method and program for a parallel computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195